UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8185


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LYNN GARY SMITH, a/k/a Eastside,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00093-F-1)


Submitted:    May 28, 2009                    Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynn Gary Smith, Appellant Pro Se. Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Robert Jack
Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lynn   Gary   Smith       appeals   the   district    court’s     order

granting his motion to reduce his sentence filed pursuant to 18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find   no   reversible     error.         Accordingly,     we    affirm   for   the

reasons stated by the district court.                  United States v. Smith,

No. 7:03-cr-00093-F-1 (E.D.N.C. Oct. 2, 2008).                   We dispense with

oral   argument     because      the     facts   and   legal     contentions    are

adequately    presented     in     the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2